          Case 1:19-cr-00566-LTS Document 30 Filed 12/02/19 Page 1 of 2



                                                     U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York


                                                     The Silvio I. Mollo Building
                                                     One Saint Andrew's Plaza
                                                     New York, New York 10007




BYECF

 Honorable Laura Taylor Swain
                                                     December 2~ 2.()-l.9-.
                                                                         USDCSDNY
                                                                       . DOCUMENT
                                                                                       . .
                                                                                         .

                                                                         ~LECTRONICALLY.flLED
                                                                                                     1
 United States District Judge                                            DOC#:                        I
 Southern District of New York
 500 Pearl Street
                                                                         DATE FILED:   IL/-i/?.o(~,
 New York, New York 10007


       Re:     United States v. Ricardo Fabian, 19 Cr. 556 (LTS)


Dear Judge Swain:

         The Government respectfully submits this letter regarding the above-captioned case. On
November 5, 2019, the Court held a status conference and scheduled another status conference
for December 5, 2019 at 11 :00 a.m., and excluded time under the Speedy Trial Act because the
defendant was continuing to review discovery and was planning to make an application to the
Young Adult Opportunity Program (Y AOP). Since that time, the parties have continued to
discuss a potential disposition of the case, and defense counsel has informed the Government
that he is still preparing his application for the YAOP. Accordingly, the parties respectfully
request that the Court adjourn the status conference by approximately 45 days to enable the
defendant to complete his application, which the parties anticipate may facilitate the disposition
of this case.

        Because the purpose of this requested continuance is to facilitate ongoing disposition
discussions, the parties jointly submit that the ends of justice served by the granting of such
continuance outweigh the best interests of the public and the defendant in a speedy trial, and
request that the Court accordingly exclude time under 18 U .S.C. 3161 (h)(7)(A) and (B), from
December 5, 2019, until the continued date set by the Court.
                        Case 1:19-cr-00566-LTS Document 30 Filed 12/02/19 Page 2 of 2

         Honorable Laura Taylor Swain
         December 2, 2019
         Page 2of2




                 I have discussed the scheduling requests made in this letter with defense counsel, who
         joins in the requests.


                                                                                      Respectfully submitted,

                                                                                      GEOFFREY S. BERMAN
                                                                                      United States Attorney


                                                                              By:
                                                                                      Thane Rehn
                                                                                      Assistant United States Attorney
                                                                                      nathan.rehn@usdoj.gov
                                                                                      (212) 637-2354


           Cc (by ECF): Jesse M. Siegel, Esq.


Ti IE APPLICATION IS GRANTED. THE CONFERENCE IS       CDV{(Q.\,MJ\_ ~ __t:Q__ .__ _
~_. 1 :tP_i:]A::>_ AT _li__frtl __ IN COURTROOM 17C                           18
                                                      THE eouRTFINDS PURSUANT TO
U   SC §3161(H)(7)(A) THAT THE ENDS OF JUSTICE SERVED BY AN EXCLUSION OF THE TJMF
FROM TODA y's DA rE THROUG!i;:?._~/ Ole OUTWEIGH THE BEST INTERESTS OF THE PUBLIC AND
THE DEFE       TIN A SPEEDY TRIAL FOK THE REASONS STATED ABOVf, SO ORDERED


------     ------- ___J~(l(
LAURA    AYLOR SWAIN, USDJ
